Case 1:16-cv-04015-PKC-VMS Document 92 Filed 08/22/19 Page 1 of 1 PageID #: 1244



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------x
 GUSTAVIA HOME, LLC,                                                    Case No.: 16-CV-4015 (PKC) (VMS)

                                          Plaintiff,

                - against -                                               NOTICE OF APPEARANCE

 YVETTE HOYER; SHAUNA M. PAUL; UNITED
 STATES OF AMERICA/INTERNAL REVENUE
 SERVICE; NEW YORK STATE DEPARTMENT OF
 TAXATION AND FINANCE; CITY OF NEW YORK
 DEPARTMENT OF TRANSPORTATION PARKING
 VIOLATIONS BUREAU; CITY OF NEW YORK
 ENVIRONMENTAL CONTROL BOARD AND JOHN
 DOE “1” through “12”, said persons or parties having or
 claimed to have a right, title or interest in the mortgaged
 premises herein, their respective names are presently
 unknown to Plaintiff,

                                           Defendants.
 ---------------------------------------------------------------------x

           Notice is hereby given of the entry of the undersigned as counsels for the defendant,

 SHAUNA M. PAUL, in the above-entitled action. Pursuant to Fed. R. Civ P. 5, all further notice

 and copies of pleadings, papers and other material relevant to this action should be directed to and

 served upon the undersigned at the address indicated below.

 Dated: August 22, 2019                                        KEVIN KERVENG TUNG, P.C.
                                                               Attorneys for Shauna M. Paul

                                                               /s/ Kevin Tung
                                                               By: Kevin K. Tung, Esq. (KT-1478)
                                                               136-20 38th Ave., Suite 3D
                                                               Flushing, New York 11354
                                                               ktung@kktlawfirm.com
                                                               (718) 939-4633
